U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 COLLABRIUM JAPAN ACQUISITION CORPORATION (Exact Name of Registrant as Specified in Its Charter) British Virgin Islands N/A (State of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o Collabrium Advisors LLP 16 Old Bond Street London W1S 4PS (Address of Principal Executive Offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates: 333-183775 (If applicable) Securities to be registered pursuant to Section12(b) of the Act: Title of Each Class to be Registered Name of Each Exchange on Which Each Class is to be Registered Ordinary Shares, no par value The NASDAQ Stock Market LLC Warrants The NASDAQ Stock Market LLC Units The NASDAQ Stock Market LLC Securities to be registered pursuant to Section 12(g) of the Act: (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. The securities to be registered hereby are the units, ordinary shares and warrants of Collabrium Japan Acquisition Corporation (the “Company”).The description of the units, ordinary shares and warrants contained under the heading “Description of Securities” in the registration statement initially filed with the Securities and Exchange Commission (the “SEC”) on September 7, 2012, as amended from time to time (File No.333-183775) (the “Registration Statement”), to which this Form 8-A relates are incorporated herein by reference.Any form of prospectus or prospectus supplement to the Registration Statement that includes such descriptions and that are subsequently filed are hereby also incorporated by reference herein. Item 2.
